     Case 6:21-cv-00162-ADA-JCM Document 109 Filed 05/25/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                                WACO DIVISON

JENNILYN SALINAS, LINDSEY               §
NGUYEN, DEANNA LORRAINE, et             §
al.                                     §
                                        §
       Plaintiffs.                      §
                                        §
v.                                      §      CIVIL ACTION NO. 6:21-CV-162
                                        §
NANCY PELOSI, MITCH                     §
McCONNELL, CHUCK SCHUMER,               §
MARK ZUCKERBERG, et al.                 §
                                        §
       Defendants.                      §      JURY TRIAL REQUESTED


         AGREED MOTION EXTENDING TIME FOR DEFENDANTS
             TOM WOLF AND VERONICA DEGRAFFENREID
            TO RESPOND TO FIRST AMENDED COMPLAINT

      Presently, the Pennsylvania Attorney General’s Office, counsel for Defendants

Tom Wolf and Veronica Degraffenreid, is in the process of preparing the documents

required for admission to the Bar of this Court. This process will not be completed

before Defendants’ first responsive pleading is due on May 24, 2021. In consideration

of the foregoing, the parties hereby agree that the time for Defendants Tom Wolf and

Veronica Degraffenreid to file a response to the complaint should be extended by 45

days to July 8, 2021.


/s/ Paul M. Davis________________           /s/ Michael J. Fischer_____________
Paul M. Davis                               Michael J. Fischer (PA 322311)
Texas Bar Number 24078401                   Chief Deputy Attorney General
paul@fireduptxlawyer.com                    Pennsylvania Office of Attorney
PAUL M. DAVIS & ASSOCIATES, P.C.            General
5720 Frisco Square Blvd., #2066             1600 Arch Street, Suite 300
     Case 6:21-cv-00162-ADA-JCM Document 109 Filed 05/25/21 Page 2 of 2




Frisco, TX 75034                          Philadelphia, PA 19103
Phone: 469-850-2930                       (215) 560-2171
                                          mfischer@attorneygeneral.gov
ATTORNEY FOR PLAINTIFFS
                                          ATTORNEY FOR DEFENDANTS TOM
                                          WOLF AND VERONICA
                                          DEGRAFFENFIELD




                          CERTIFICATE OF SERVICE

      I hereby certify that I served a copy of the forgoing document on counsel for
defendants Tom Wolf and Veronica Degraffenreid via email on May 25, 2021.

                                            /s/ Paul M. Davis
                                            Paul M. Davis
